1. 2007 discharge: EU general budget - Council (
Before the vote:
Mr President, I rise under Rule 173, regarding Rule 2 of the Rules of Procedure. I quote: 'Members of the European Parliament shall exercise their mandate independently'. At the debate on the Council and Commission statements this morning, you, Mr President, said that Mr Farage's remarks were unacceptable. As a new Member of this House, I would like you to clarify, with respect to Rule 2, whether a Member of this House is free to express his or her opinions without any censorship.
With your permission, I will have a meeting with Mr Farage and we shall have a friendly talk about it. That is what I propose. Thank you very much.
(DE) Mr President, I also took part in the debate this morning. I did not have the impression that you were unfair or abused your office in any way. On the contrary...
(Uproar)
I would like to say, on the contrary, that you listened with great patience and respect as the chairman of this so-called group demonstrated to us that he is a professional slanderer. That was the reality of Mr Farage's speech.
(Applause)
rapporteur. - Mr President, I would like to request a roll-call vote on the discharge of the Council's budget 2007. I think that it is important that the Council can see the broad support from this Parliament behind our demands to the Council on more cooperation with Parliament and its competent committees on the next discharge procedure.